DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b).
	Claims 1-20 are rejected under 35 U.S.C. 101.
	Claims 1-20 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “further comprising the user calling a dedicated phone number and processing the call”. It is unclear by the language of the claim if the user is processing the call or if the user’s call is being processed. Claims 9 and 16 recite the same limitations as claim 2 and are therefore rejected using the same reasoning. The examiner is interpreting the claim to mean that the user’s call is processed by a computer or processor. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to one of the four statutory categories?
Claims 1 is directed to a process.
Claim 8 is directed to an article of manufacture that implements a process.
Claim 15 is directed to a machine that implements a process.

Step 2A Prong 1: Does the claim recite an abstract idea?

Claim 1 recites:
A computerized method for completing a form by voice, the method comprising the steps of: answering by a user a plurality of questions that correspond to a plurality of fields on at least one form; confirming that the answers from the user are accurate per a government standard; completing the at least one form with the answers to the plurality of questions; and filing the at least one completed form.

	The underlined portion of the claim recites a mental process. See MPEP 2106.04(a)(2).III. “If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.”
	A person can practically have a conversation with another person (i.e. user) by phone to complete a form by voice. The person can read out fields on the form to the user, asking for a response, and the user can answer the questions. The person can confirm the answers provided by the user meet a government standard, and the person can complete the form, on paper or otherwise, and then file the form for the user.

The additional limitation of the method being “computerized” in claim 1 merely implements the abstract idea using a generic computer. See MPEP 2106.04(a)(2).III.C: “Claims can recite a mental process even if they are claimed as being performed on a computer.”

Claims 8 and 15 recite additional generic computer components (i.e. processors, computer-readable storage media, and machine-readable instructions) for performing the abstract idea. However, with the exception of generic computer-implemented steps, the broadest reasonable interpretation of the claims can be mentally performed by a human. See MPEP 2106.04(a)(2).III.D: “Examiners should keep in mind that both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes... the phrase "mental processes" should be understood as referring to the type of abstract idea, and not to the statutory category of the claim.” 

Claims 3, 10, and 17 recite “wherein the plurality of questions are asked by one or more human agents”, which is further directed to the mental process. This merely limits the type of entity that is asking the user the questions and further indicates that the recited process of the independent claims is a mental process capable of being performed by a human.

Claims 4 and 11 recite “wherein the one or more human agents comprise a customer service agent, a form expert, or both”, which further describes the entity, i.e. the human, that is performing the mental process.

Claims 7, 14, and 20 recite “wherein the user has not physically used a computing device but has only interacted with a human agent or non-human artificial intelligence agent to complete the at least one form”, which is further directed to the mental process. This merely further indicates that the recited process of the independent claims is a mental process capable of being performed by a human that completes a form on behalf of the user.

Step 2A Prong 2: Does the claim recite additional elements that integrate the abstract idea into a practical application?
	The claims do not recite any additional elements that integrate the abstract idea into a practical application.

	The independent claims do not recite any additional limitations other than generic computer components for implementing the abstract idea.

	Claims 2, 9, and 16 recite “further comprising the user calling a dedicated phone number and processing the call.” This amounts to insignificant extra-solution, more specifically pre-solution activity, for establishing the call between the user and the human that performs the mental process. See MPEP 2106.05(g).

Claims 5, 12, and 18 recite “wherein the plurality of questions are asked by a non-human artificial intelligence agent.” This merely limits the performance of one step of the method (asking the user questions) to a particular machine known in the art, i.e. non-human artificial intelligence agents. The claim does not recite the non-human artificial intelligence agent with enough specificity for the agent to "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly". See MPEP 2106.05(b).II. and 2106.05(f).

Claims 6, 13, and 19 recite “wherein the non-human artificial intelligence agent is a virtual assistant or a chatbot.” This merely limits the type of non-human artificial intelligence agent asking the questions to a virtual assistant or a chatbot and does not integrate the abstract idea into a practical application as discussed above with regards to MPEP2106.05(b) and 2106.05(f).

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

As discussed in the preceding section, the independent claims do not recite any additional elements outside of the abstract idea and the dependent claims, if not part of the mental process, merely recite insignificant pre-solution activity or invoke generic computer components. The claims therefore do not recite any additional elements that amount to significantly more than the mental process discussed in Step 2A Prong 1. See MPEP 2106.05.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over HUFF (US 7,907,705 B1) in view of SWVIGARADOSS (US 2022/0075947 A1).

Regarding Claim 1, HUFF teaches a computerized method for completing a form by voice, the method comprising the steps of: (“the invention relates to a method for capturing information from a live conversation between an operator and a customer… recognizing at least one portion of the live conversation as a text portion after converting the live conversation to text… and storing information obtained from the text portion into the information field, wherein the information obtained from the text portion comprises at least one word spoken after the cue” Col. 2:11-18.)
answering by a user a plurality of questions (“Given this information, the Context Designator (110) includes functionality to "listen for" cues as it obtains a stream of text from the Speech Recognition Engine (114). Upon "hearing" a cue, the Context Designator (110) knows the associated data field ID and type.” Col. 5:9-13. “For example, in one embodiment of the invention, the cues may be particular words within verbal phrases such as "Could you please give me your full name?" or "What is your home address?" where the cue is the word "name" and "address."… the cues recited by the operator may correspond to information that is included in the context that includes the information field to be completed with customer information.” Col. 6:56-55. “the information from the portion of text following each recognized cue may be recorded as information relating to the information field (Step 310)” Col. 8:4-6. Cues, which correspond to questions, are asked by a human operator to a customer user. The user answers the plurality of questions and the user’s answers are recorded in the appropriate information field.)
that correspond to a plurality of fields on at least one form; (“the Context Designator (110) is responsible for recognizing cues and relating text from the live conversation with fields in the document/form based on the cues. In one embodiment of the invention, the Context Designator (110) may be operatively connected to a repository (not shown) configured to store documents/forms that are retrieved to record information from the live conversation” Col. 4:52-58.)
confirming that the answers from the user are accurate… (“common fields of information may include a customer name, an address, an occupation, a phone number, etc. In this case, the restricted grammar may expect words or phrases associated with such fields of customer information. In one embodiment of the invention, the Speech Recognition Engine (114) is a learning engine that improves accuracy and performance using corrections made by the operator (106) such that the Speech Recognition Engine (114) may be better able to recognize types of customer information in the future” Col. 4:38-47. “Simultaneously or subsequent to the completion of the recording of information into the document/form, the document/form may be reviewed to check whether the speech recognition was performed accurately and to confirm the validity of the information (Step 208).” Col. 7:30-34.)
completing the at least one form with the answers to the plurality of questions; (“Thus, the form/document retrieved and automatically completed using the DAS (108) is presented on-screen to the operator by the computer application (107).” Col. 4:62-64. “The operator can continue to interview the customer in a similar fashion as described above until all the information fields of the document have been completed and all relevant customer information has been recorded to satisfy the purpose of the customer's call.” Col. 9:6-10. The answers provided by the user are automatically entered into the fields of the form corresponding to each question/cue until the form is completed.)
and filing the at least one completed form. (“the DAS (108) may process the live conversation using the Document Completion Engine (112) and the Speech Recognition Engine (114). Specifically, the Document Completion Engine (112) stores information into the context designated by the Context Designator (110)” Col. 5:43-47. “If the information recorded from the live conversation is correct, the recorded information is saved (Step 214).” Col. 7:34-36. Storing or saving the completed form is equivalent to the form being filed in some type of storage or database.)
While HUFF teaches validation of the user’s answers, HUFF does not explicitly teach that the answers are accurate per a government standard.
However, SWVIGARADOSS, which is directed to a chatbot generated from a form, teaches validation that a user’s answers are accurate per a government standard; (“Although physical form document 600 is a custom form, the techniques described herein apply to any forms including standard forms such as government published forms. For example, a standard income tax form can be processed using the processes of FIGS. 1-5 to create a conversation bot for prompting a user to provide responses to the standard income tax form.” Paragraph 0084. “The generated conversation bot can initiate collection of the response fields of the form, provide request prompts to guide a user during the collection process, and perform validation of the user's responses” Paragraph 0035. “In various embodiments, as responses are received, the responses are validated to ensure that they meet the data type and configuration requirements of the field” Paragraphs 0077-78. Validation is equivalent to confirming that answers provided the user are accurate. If the form is a standard government form, then the validation would be per a government standard for the data to be entered into the information fields of the standard form.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the automatic completion of a form during a live conversation between a user and an operator taught by HUFF by applying the system to a standard government form and validating the user’s answers as taught by SWVIGARADOSS. Since both references are directed to automatic form completion based on monitoring a conversation with a user, and since they both teach validation of the user’s answers, the combination would have yielded predictable results. This would merely amount to applying the method to a specific type of form, i.e. a standard government form. Furthermore, as suggested by SWVIGARADOSS (Paragraph 0026), such a combination would improve the user experience by saving the user time when filling out standard forms.
	Regarding Claim 8, HUFF in view of SWVIGARADOSS further teaches a non-transient computer-readable storage medium comprising instructions being executable by one or more processors to perform a method for completing a form by voice, the method comprising: (HUFF, “For example, as shown in FIG. 4, a networked computer system (400) includes a processor (402), associated memory (404), a storage device (406)” Col. 9:12-15. Figs. 2 and 4.)
	Regarding Claim 15, HUFF in view of SWVIGARADOSS further teaches a system for filling a form by voice, comprising: one or more hardware processors configured by machine-readable instructions to: (HUFF. “For example, as shown in FIG. 4, a networked computer system (400) includes a processor (402), associated memory (404), a storage device (406)” Col. 9:12-15. Figs. 2 and 4.)
	Claim 8 and claim 15 otherwise recite the same limitations as claim 1 and are rejected for the same reasoning described above.

Regarding Claim 2, HUFF in view of SWVIGARADOSS further teaches further comprising the user calling a dedicated phone number and processing the call. (HUFF, “Specifically, the customer (102) may place a phone call to the operator or the operator's place of employment for some type of customer support” Col. 3:44-46. “the phone system (104) is configured to forward the live conversation between the customer (102) and the operator (106) to the Document Assistance System (DAS) (108)” Col. 3:64-66. The user calls a specific phone number for an operator or an operator’s place of employment and the call is then process by the system for automatic form completion.)
	Claim 9 and claim 16 recite the same limitations as claim 2 and are rejected using the same reasoning described above.

Regarding Claim 3, HUFF in view of SWVIGARADOSS further teaches wherein the plurality of questions are asked by one or more human agents. (HUFF, “the operator (106) may be an individual working for a variety of organization” Col. 3:35-36)
Claim 10 and claim 17 recite the same limitations as claim 3 and are rejected using the same reasoning described above.

Regarding Claim 4, HUFF in view of SWVIGARADOSS further teaches wherein the one or more human agents comprise a customer service agent, a form expert, or both. (HUFF, “Specifically, the customer (102) may place a phone call to the operator or the operator's place of employment for some type of customer support. For example, the customer (102) may provide/request particular information, schedule an appointment to receive services provided by the operator or the operator's (106) employer, make a purchase/sell a produce over the telephone, request for a modification to be made to particular information associated with the customer or the customer's organization, etc.” Col. 3:44-53. )
Claim 11 recites the same limitations as claim 4 and is rejected using the same reasoning described above.

Regarding Claim 5, HUFF in view of SWVIGARADOSS further teaches wherein the plurality of questions are asked by a non-human artificial intelligence agent. (SWVIGARADOSS, “A technique for automatically generating a conversation bot using an input document form is disclosed. Using a conversation bot, the requests of the input form document can be provided to a user via a chat interface. User responses to the requests can be captured to complete the corresponding response fields of the form. The original input document form is used to automatically generate and configure the conversation bot. The form document is analyzed to configure the conversation bot to ask a series of requests directed to collect user responses.” Paragraph 0022. “Once users access the conversation bot, they are presented with a chat interface for inputting form responses based on request prompts. Users can enter input responses via the conversation bot in response to requests for the requested fields of a digital form.” Paragraph 0037. A conversation bot, such as a virtual assistant or a chatbot, asks a user a plurality of questions, and the user’s answers are recorded onto a form used to generate the chatbot.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the automatic completion of a form during a live conversation between a user and an operator taught by HUFF by using a chatbot or other virtual assistant as the operator that asks the user the questions as taught by SWVIGARADOSS. Non-human artificial intelligence phone operators, as well as virtual assistants and chatbots, are well known in the art, especially for use by companies and organizations for customer service, and using a non-human phone operator instead of a human phone operator to ask the user the questions would have been a simple substitution that would have yielded predictable results. As suggested by SWVIGARADOSS (Paragraph 39), use of a chatbot for collecting form data would improve the efficiency of the data collection.
Claim 12 and claim 18 recite the same limitations as claim 5 and are rejected using the same reasoning described above.

Regarding Claim 6, HUFF in view of SWVIGARADOSS further teaches wherein the non-human artificial intelligence agent is a virtual assistant or a chatbot. (SWVIGARADOSS, “the disclosed conversation bot is a chat assistant, virtual assistant, agent, virtual agent, conversation agent, chat bot, messaging agent, and/or another similar interactive virtual agent” Paragraph 0027.)
	Claim 13 and claim 19 recite the same limitations as claim 6 and are rejected using the same reasoning described above.

Regarding Claim 7, HUFF in view of SWVIGARADOSS further teaches wherein the user has not physically used a computing device but has only interacted with a human agent or non-human artificial intelligence agent to complete the at least one form. (HUFF, “In one or more embodiments of the invention, the DAS (108) is responsible for processing the live conversation and capturing information from the live conversation. In one embodiment of the invention, the DAS (108) uses speech recognition technology to process and capture information from the live conversation. More specifically, the DAS (108) uses the Speech Recognition Engine (114) to recognize the live conversation as text. Further, the DAS (108) is also configured to place the information captured from the live conversation into a particular context associated with a form or document actively in use by the operator.” Col. 4:3-13. The steps of the method are all performed by the document assistance system, with the questions being asked by an operator using an application with the DAS functionality. The only interaction of the user is with the operator over the phone. See Figure 1, which shows the interaction of the customer only with the operator and phone system.)
Claim 14 and claim 20 recite the same limitations as claim 7 and are rejected using the same reasoning described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kraenzel (US 2010/0076760 A1) teaches extracting text from a live conversation between a user and an agent and presenting the text to the agent in order to fill out the form for the user. (Figs. 1, 3. Abstract)
Gaither (US 2017/0192950 A1) teaches completing a form for a user using a chatbot interface. (Figs. 2-3)
Joshi (US 2021/0327582 A1) teaches monitoring a conversation between a user and a virtual assistant and teaches storing data of the user that complies with government regulations. (¶ 60-67)
Radha Krishnan (US 2022/0035996 A1) teaches using machine learning to analyze forms that comply with government regulations. (¶ 21)
Matula (US 2022/0269517 A1) teaches a session between an agent and a user for completing a form, including validation of a user’s answers. (¶ 71-72) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI R OKASHA/Examiner, Art Unit 2173